Case 17-05169-lrc     Doc 91     Filed 03/29/19 Entered 03/29/19 10:18:44        Desc Main
                                 Document      Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: March 29, 2019

                                                               _____________________________________
                                                                          Lisa Ritchey Craig
                                                                     U.S. Bankruptcy Court Judge

 _______________________________________________________________
                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN THE MATTER OF:                          :       CASE NUMBERS
                                           :
LESLIE D. HUGHES,                          :       BANKRUPTCY CASE
                                           :       17-52260-LRC
      Debtor.                              :
________________________________           :
                                           :
LESLIE D. HUGHES,                          :       ADVERSARY PROCEEDING
                                           :       NO. 17-5169-LRC
       Plaintiff,                          :
                                           :
       v.                                  :
                                           :
J.P. MORGAN CHASE AND                      :
RELATED SUBSIDIARIES, SETERUS,             :
INC., FEDERAL NATIONAL                     :
MORTGAGE ASSOCIATION,                      :
BROCK & SCOTT, PLLC (LLC), and             :
FIRST AMERICAN TITLE,                      :       IN PROCEEDINGS UNDER
                                           :       CHAPTER 13 OF THE
       Defendants.                         :       BANKRUPTCY CODE

                                          ORDER

       Before the Court is the Motion for Summary Judgment (Doc. 79) (the “Motion”), filed by

Leslie D. Hughes (“Plaintiff”). The Motion seeks judgment on Plaintiff’s complaint, as amended


                                               1
Case 17-05169-lrc      Doc 91     Filed 03/29/19 Entered 03/29/19 10:18:44            Desc Main
                                  Document      Page 2 of 4


in limited part (the “Complaint”), against Brock & Scott (“B&S”), First American Title Insurance

Company (“First American Title”), Federal National Mortgage Association (“Fannie Mae”),

Seterus, Inc. (“Seterus”), and JPMorgan Chase Bank, N.A. (“JPMC”) (collectively, the

“Defendants”).    The allegations in the Complaint involve real property located at 2270

Charleston Place, Lithia Springs, Georgia (the “Property”) and mortgage loan transactions (the

“Loans”) between Plaintiff and Washington Mutual (“WaMu”) in 2006, which resulted in the

execution of a deed to secure debt on the Property (the “DSD”).

       Defendants oppose the Motion on the basis that the Court has previously dismissed all

counts of the Complaint. Having reviewed the procedural history of this case, the Court agrees

that all counts of the Complaint, as amended, have either dismissed or, if not dismissed, the Court

has granted judgment in favor of B&S on such claims. Specifically:

       (1) On April 13, 2018, the Court dismissed Counts 1, 3, 4, 5, 8, 9, 10, 11, 12, 13, 14, 15,

           16 17, and 18 of the Complaint as to all Defendants; Count 2 of the Complaint as to

           First American Title, Fannie Mae, JPMC, and B&S; and Counts 6 and 7 of the

           Complaint as to First American Title, Fannie Mae, JPMC, and Seterus;

       (2) On September 27, 2018, the Court dismissed Count 2 against Seterus for violations of

           the Real Estate Settlement Procedures Act (Doc. 67) and any potential claims that

           may have been asserted under the False Claims Act against all Defendants; and

       (3) On March 28, 2019, the Court granted summary judgment in favor of B&S on Counts

           6 and 7 for violations of subsections 1692g(a)-(b) of the Fair Debt Collections

           Practices Act (the “FDCPA”) and the Georgia Fair Business Practices Act

           (“GFBPA”).




                                                2
Case 17-05169-lrc       Doc 91     Filed 03/29/19 Entered 03/29/19 10:18:44      Desc Main
                                   Document      Page 3 of 4


       As the Court cannot grant judgment in favor Plaintiff on claims that have been finally

resolved in favor of Defendants, it is hereby

       ORDERED that Plaintiff’s Motion for Summary Judgment is DENIED.

                                        END OF DOCUMENT




                                    DISTRIBUTION LIST


Leslie D. Hughes
2270 Charleston Place
Lithia Springs, GA 30122

Brian Frederick Hansen
Kutak Rock LLP
Suite 2750, 303 Peachtree Street, N.E.
Atlanta, GA 30308

Robert J. Solomon
Solomon Baggett, LLC
3763 Rogers Bridge Road
Duluth, GA 30097

Mallory Velten
Brock & Scott, PLLC
4360 Chamblee Dunwoody Road, Suite 310
Atlanta, GA 30341

Thomas M. Barton
COLES BARTON LLP
150 South Perry Street, Suite 100
Lawrenceville, GA 30046

Shaun M. Daugherty
Coles Barton LLP
Suite 2900, 191 Peachtree Street, NE
Atlanta, GA 30303-1775



                                                3
Case 17-05169-lrc    Doc 91    Filed 03/29/19 Entered 03/29/19 10:18:44   Desc Main
                               Document      Page 4 of 4


Aaron P.M. Tady
Coles Barton LLP
Suite 100 , 150 South Perry Street
Lawrenceville, GA 30046

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200, 260 Peachtree Street, NW
Atlanta, GA 30303




                                           4
